Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the Final Office action in response to the Amendment filed on 12/17/2019.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations in claims 9 and 11 of a recess in the sloping storage shelf top surface must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitations in claims 9 and 11 of a recess in the sloping storage shelf top surface.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9: since claim 9 currently depends on claim 7, “the sloping storage shelf top surface” lacks antecedent basis.
Claim 10: claim 1 recites a one piece hollow outer shell having a storage shelf, the storage shelf on the back wall spaced from the cabinet top. Claim 10 recites “a bottom on the hollow outer shell”, and “the bottom on the storage shelf”. It is not clear whether “bottom” is the bottom of the hollow outer shell or the bottom of the storage shelf. Therefore, claim 10 is indefinite for failing to clearly define the metes and bounds of the claim invention. For the purpose of this examination, the claim will be examined as best understood or so far as definite.
Claim 11: (i) lines 2-3 recites the ligature resistant top comprising a sloping storage shelf top surface, and lines 8-9 recites the storage shelf also comprising a sloping storage shelf top surface; therefore, the recitation on line 9 of “the sloping storage top surface spaced from the ligature resistant top” renders the claim indefinite for failing to clearly define whether it is the sloping storage shelf top surface of the ligature resistant top or the storage shelf; (ii) lines 9-10, “the ligature resistant clothes hangar support” lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 6092885 to James.
James discloses (Claim 1). An intensive use shelf comprising: a one piece hollow outer shell having a ligature resistant closed cabinet top 20, a storage shelf 16, a back wall, a first side wall and a second side wall, the closed cabinet top 20 on the back Claim 2). The intensive use shelf of claim 1, further comprising an open front between the first side wall and the second side wall; (Claim 7). The intensive use shelf of claim 1, further comprising a ligature resistant clothes hangar support 22 in the one piece hollow outer shell; (Claim 8). The intensive use shelf of claim 7, wherein the ligature resistant clothes hangar support further comprises a recess 22 in the one piece hollow outer shell; (Claim 17). The intensive use shelf of claim 1, wherein the ligature resistant closed cabinet top 20 overhangs the storage shelf; (Claim 18). The intensive use shelf of claim 17, further comprising a ligature resistant hangar support (i.e., the top surface of the shelf) on the storage shelf 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6, 9-10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over James.
James discloses an intensive use shelf comprising all the elements as discussed above including: (Claim 4). The intensive use shelf of claim 3, wherein the ligature resistant top 20 is on the first side wall; (Claim 5). The intensive use shelf of claim 3, wherein the ligature resistant top 20 is connected to and extends between the first side wall and the second side wall; (Claim 6). The intensive use shelf of claim 1, wherein the storage shelf further comprises a storage shelf top surface, the storage top surface spaced from the ligature resistant top; (Claim 10). The intensive use shelf of claim 9, further comprising a bottom on the hollow outer shell, the bottom spaced from the ligature resistant top 20, the bottom on the storage shelf; (Claim 12). The intensive use shelf of claim 5, further comprising a bottom on the hollow outer shell, the first side wall Claim 13). The intensive use shelf of claim 12, further comprising a ligature resistant clothes hangar support 22 formed in the hollow outer shell; (Claim 14). The intensive use shelf of claim 13, further comprising a contraband barrier on the back; (Claim 15). The intensive use shelf of claim 12, further comprising a smooth profile from the sloping top surface to the first bottom edge, the smooth profile adapted to be ligature resistant.
The differences being that James fails to clearly disclose the limitations in (i) Claim 3; (ii) Claim 6 of the storage shelf having a sloping storage shelf top surface; (iii) Claim 9; (iv) Claim 10 of the recess spaced from the bottom.
Regarding (i) Claim 3; (ii) Claim 6 of the storage shelf having a sloping storage shelf top surface, the examiner respectfully take the Official position that it is well known in the shelving art to provide a shelf with a sloping top storage shelf surface for its well-known intended purpose of preventing objects placed on the shelf from accidentally rolling off therefrom.
Regarding (iii) Claim 9; (iv) Claim 10 of the recess spaced from the bottom, James teaches the idea of providing the closed cabinet top 20 with a recess 22.
Therefore, it would have been obvious and well within the level of one skilled in the art to modify James by providing, for its well-known intended purpose, the limitations in (i) (Claim 3). The intensive use shelf of claim 1, wherein the ligature resistant cabinet top further comprises a sloping top surface, the sloping top surface on the back wall, and (ii) Claim 6 of the storage shelf having a sloping storage shelf top surface for its Claim 9). The intensive use shelf of claim 6, wherein the ligature resistant clothes hangar support further comprises a recess in the storage shelf top surface, and (iv) (Claim 10) of the recess spaced from the bottom in order to facilitate supporting of objects thereto.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over USP 6092885 to James.
 James discloses (Claim 19). An intensive use shelf comprising: a one piece hollow outer shell having a ligature resistant closed top 20, a bottom, a front wall, a back wall, a first side wall and a second side wall, a storage shelf 16 on the bottom, the storage shelf 16 extending from the front wall and spaced from the ligature resistant closed top 20, the first side wall on the front wall extending between the ligature resistant closed top 20 and the bottom, the second side wall on the front wall extending between the ligature resistant closed top 20 and bottom, the first side wall spaced from the second side wall; a ligature resistant top surface on the ligature resistant closed top 20, the ligature resistant top surface spaced from the storage shelf 16, and a ligature resistant hangar support comprising an indentation 22 in the hollow outer shell adapted to receive a clothes hangar hook while resisting supporting a ligature.
The difference being that James fails to clearly disclose the ligature resistant top surface having a sloping configuration.
However, the examiner respectfully take the Official position that it is well known in the shelving art to provide a shelf with a sloping top storage shelf surface for its well-
Therefore, it would have been obvious and well within the level of one skilled in the art to modify James by providing the ligature resistant top surface with a sloping configuration for its well-known intended purpose of preventing objects placed on the shelf from accidentally rolling off therefrom.
Allowable Subject Matter
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0262622 to Tally et al discloses elements similar to various elements of applicant’s disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



HVT
March 10, 2021 

/HANH V TRAN/Primary Examiner, Art Unit 3637